DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 22, 2021, has been entered.
Response to Amendment
	Applicant’s amendments to claims 1, 6-7, 9, and 13-15 and the addition of claims 18-20 in the response filed October 22, 2021, are acknowledged by the Examiner.
	Claims 1-20 are pending in the current action.
Response to Arguments
	In response to “Claim Rejections – 35 USC 102”
With respect to claim 1, Applicant argues that Sack alone does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Sack remains the primary reference in the current action as it continues to share structural and functional characteristics with the instant application. 
	In response to “Claim Rejections – 35 USC 103”
With respect to claim 1, Applicant argues that Sack/Sassmannshausen does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Sack remains the primary reference in the current action as it continues to share structural and functional characteristics with the instant application. 
Applicant’s arguments regarding the dependent claims 2-14 and 16-17 are in light of the amendments to claims 1 and 15, see responses above.
Claim Interpretation
This application includes one or more claim limitations that use a generic structure followed by functional language but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a first locking mechanism structured and configured to lock the arm extension” in claim 15 line 8 and “a jaw rest assembly structured configured to attach to the ball joint assembly,” in claim 15 line 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Objections
Claim 19 is objected to because of the following informalities: claim 19 line 6 reads “a channel that houses an o-ring.” it is suggested to recite “a channel that houses an o-ring,”.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 10, 12, and 16-17 are rejected under 35 U.S.C. 1023 as being unpatentable over Sack (US 6419321) in view of Chauvette et al (US 2013/0247919).
With respect to claim 1, Sack discloses A jaw support device (Fig 1, supports 110 are capable of direct support of a jaw, detailed to support a temple thus also indirectly support the jaw), comprising: a headrest mount assembly structured and configured to attach to a dental chair headrest (Fig 1, headrest 112 with a headrest mount assembly 150, mount assembly 150 shown mounted to a char via connector 200, structurally assembly is capable of use with a dental chair with similar structure to support 116); 5a split sphere assembly comprising a first locking mechanism (Fig 1, Fig 11, split sphere assemblies 130 each interpreted to include arm 134, and a lock comprised of a ball 132, housing 124/122, and associated screws), wherein the split sphere assembly attaches to the headrest mount assembly (Fig 1, sphere assembly attached to mount 150 via locks 156 and springs 158); a ball joint assembly comprising a second locking mechanism (Fig 1, ball joint assembly 120), wherein the ball joint assembly connects to the split sphere assembly (Fig 1, ball joint 120 connected to split sphere 130 via arm 134); and a jaw rest assembly structured and configured to attach to the ball joint assembly (Fig 1, plate 192 is a rest which is capable of use with a jaw, shown attached to the ball joint assembly 120), wherein the first locking mechanism and the second locking mechanism are simultaneously activated (The claimed phrase “are simultaneously activated” is being treated as a functional limitation; that is, that the structure of the locks of the apparatus are capable of being activated at the same time.  As set forth in MPEP 2173.05(g). Thus, as the locks are independent and capable of being activated at the same time the structure meets the functional limitation).
Sack is silent on using a single activation system.
Chauvette et al teaches an analogous limb support 100 ([0019]) with an analogous ball joint 124 (Fig 14B) and second locking system 126 (Fig 13) using a single activation system ([0086] single pump 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking system of Sack to be pistons controlled by a single system as taught by Chauvette et al in order to have a system that can be adjusted and secured but also has a failsafe (Chauvette et al [0004], [0005]).
With respect to claim 6, Sack/Chauvette et al discloses The jaw support device of claim 1, wherein: the split sphere assembly further comprises an arm extension (Sack Fig 1, arm extension 134), the first locking mechanism is structured and configured to lock the arm extension in place (Sack col 7 ln 20-25, arm 134 is locked by assembly 130); the ball joint assembly further comprises a ball joint ball within a ball joint housing (Sack Fig 1, ball joint ball 126 in housing 124, each of members 124 and 122 interpreted as separate housing members), … the ball joint housing is cylindrical in shape with a solid outer face, an inner face having an aperture … (Sack Fig 4A, ball joint housing 124 with a cylindrical solid outer surface and aperture 124-3), a curved outer circumference (Sack Fig 4A, ball joint housing 124 with curved outer surface), … the arm extension is a hollow tube arm that connects to the tube arm connector of the ball joint housing (Sack Fig 1, arm extension 134 connects to ball joint housing).
Sack/Chauvette et al as they are currently combined are silent on the ball joint ball includes a ball joint rod; an inner face having an aperture through which the ball joint rod of the ball joint ball protrudes and a tube arm connector that protrudes from a portion of the curved outer circumference; the arm extension is a hollow tube arm that connects to the tube arm connector of the ball joint housing; the ball joint rod connects to a jaw rest connector of the jaw rest assembly; and activation of the second locking mechanism locks the ball joint ball in place, which in turn directly locks the jaw rest assembly in place.  
Chauvette et al further teaches the ball joint ball 150 (Fig 14A) includes a ball joint rod 154 (Fig 14A); the ball joint housing with a solid outer face 156, an inner face having an aperture 158 through which the ball joint rod of the ball joint ball protrudes (Fig 14A) and a tube arm connector that protrudes from a portion of the curved outer circumference (Fig 14A, connector 116 on the outer surface of the casing 156); the arm extension is a hollow tube arm that connects to the tube arm connector of the ball joint housing (Fog 14A, Fig 13, tube arm 116 connects to the arm extension 118 which extends from other joint 106); the ball joint rod connects to a jaw rest connector of the jaw rest assembly (Fig 14A, ball joint rod 154 connects to rest 108 of rest assembly 152/108, jest is capable of being applied to a jaw- [0082]); and activation of the second locking mechanism locks the ball joint ball in place, which in turn directly locks the jaw rest assembly in place ([0088]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball joint fastening system of Sack/Chauvette et al to be shaped and function as further taught by Chauvette et al in order to have a system that can be adjusted and secured but also has a failsafe (Chauvette et al [0004], [0005]).
With respect to claim 8, Sack/Chauvette et al discloses The jaw support device of claim, wherein a ball joint piston is located beneath the ball joint ball within the ball joint housing (Chauvette et al Fig 14B,  having a ball 150 in a housing 156, the analogous locking system 124 comprising a piston 172 located beneath the sphere ball 150 within the sphere housing 156).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening system, which has a fastening system of the housing to clamp the ball of Sack/Chauvette et al to be a piston which clamps the ball within the housing as further taught by Chauvette et al in order to have a system that can be adjusted and secured but also has a failsafe (Chauvette et al [0004], [0005]).

Claims 2-5, 10, 12, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sack/Chauvette et al as applied to claim 1 above, and further in view of Sassmannshausen (US 5803642).
With respect to claim 2, Sack/Chauvette et al discloses 10 The jaw support device of claim 1, wherein: the split sphere assembly further comprises: a split sphere ball (Sack Fig 11, ball 132- shown a sphere and interpreted to be split and connected via void 132-2) a split sphere housing that completely contains the split sphere ball (Sack Fig 11, housing 122/124, detailed to be on either side of the ball 132 and to keep the ball 132 within limits, thus contains completely- Merriam-Webster), and an arm extension (Sack Fig 11, arm extension 134), wherein the first locking mechanism is structured and configured to lock the arm 15extension in place (Sack col 7 ln 10-25, arm 134 lock detailed); the ball joint assembly further comprises a ball joint ball within a ball joint housing (Sack Fig 8, ball 126 within housing 124/122), wherein the ball joint assembly connects to the split sphere assembly via the arm extension (Sack Fig 1, ball joint 120 shown to connect to split sphere 130 via the arm 134); and the second locking mechanism is structured and configured to lock the jaw rest assembly in place (Sack col 5 ln 1-5, locking detailed).  
Sack/Chauvette et al is silent on a split sphere ball comprised of two separate halves.
Sassmannshausen teaches an analogous spherical clamping system in which a rod 26 passes through a spherical member 20 that is clamped into place within a housing 49/50/60 that completely contains the split sphere ball (col 9 ln 20-30, Fig 4-Fig 5) further the sphere ball comprised of two separate halves 20a and 20b (Fig 4, Fig 5, col 6 ln 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball of Sack/Chauvette et al to be two separate halves as taught by Sassmannshausen as the resulting system has a great clamping force (col 5 ln 65-70) easy handling (col 7 ln 15-20) but only requires the coordination of two separating planes (col 6 ln 45-50).
With respect to claim 3, Sack/Chauvette et al/Sassmannshausen discloses 20The jaw support device of claim 2, wherein: the two separate halves of the split sphere ball are an upper half and a lower half (Sassmannshausen, Fig 4, two separate halves 20a and 20b, either can be interpreted as an upper or a lower); the upper half and the lower half are each dome-shaped (Sassmannshausen, Fig 4, two separate halves 20a and 20b, that are hemispheres thus domes); the split sphere ball has a cylindrical aperture through its center (Sack Fig 9, cylindrical aperture 132-1; col 6 ln 60-65, interpreted to be cylindrical as it is sized and shaped to fit cylindrical arm 134, shown in Fig 11); and25U.S. Utility Patent ApplicationAttorney Ref. No. RJ0003USC1 the arm extension fits within the cylindrical aperture (Sack Fig 11, arm 134 shown in aperture 132-1 or ball 132).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball of Sack/Chauvette et al/Sassmannshausen to be two separate halves as taught by Sassmannshausen as the resulting system has a great clamping force (col 5 ln 65-70) easy handling (col 7 ln 15-20) but only requires the coordination of two separating planes (col 6 ln 45-50).
With respect to claim 4, Sack/Chauvette et al/Sassmannshausen discloses The jaw support device of claim 3, wherein: the split sphere housing has a front aperture (Sack Fig 5A. Fig 5B, front aperture 122-3 in housing part 122) and a back aperture (Sack Fig 4A, Fig 4B, back aperture 124-3 in housing 124); the cylindrical aperture aligns with the front aperture and the back aperture (Sack Fig 11, cylindrical aperture 132-1 of ball 132 shown to align with apertures 124-3 and 122-3).  
With respect to claim 5, Sack/Chauvette et al/Sassmannshausen discloses 5The jaw support device of claim 3, wherein: activation of the first locking mechanism causes the upper half and the lower half of the split sphere ball to clamp down on the arm extension and lock it in place (col 7 ln 10-20, tightening of fasteners causing ball halves to clamp on arm 134).  
Sack/Chauvette et al/Sassmannshausen as they are currently combined is silent on a split sphere piston is located beneath the split sphere ball within the split sphere housing.
Chauvette et al further teaches an analogous limb support ([0019]) with an analogous ball joint (Fig 14B) having a ball 150 in a housing 156, the analogous locking system 124 comprising a piston 172 located beneath the sphere ball 150 within the sphere housing 156.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball fastening system of Sack/Chauvette et al/Sassmannshausen to be a piston which clamps the ball within the housing as taught by Chauvette et al in order to have a system that can be adjusted and secured but also has a failsafe (Chauvette et al [0004], [0005]).
With respect to claim 10, Sack/Chauvette et al/Sassmannshausen discloses The jaw support device of claim 2.
Sack/Chauvette et al/Sassmannshausen as they are currently combined is silent on wherein the first locking mechanism and the second locking mechanism are pneumatic air locking mechanisms.
Chauvette et al further teaches an analogous limb support ([0019]) with two analogous ball joint locking systems (Fig 17) wherein the first locking mechanism 304 and the second locking mechanism 306 are pneumatic air locking mechanisms ([0102], pneumatic lock).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball fastening system of Sack/Chauvette et al/Sassmannshausen to be a piston which clamps the ball within the housing as taught by Chauvette et al in order to have a system that can be adjusted and secured but also has a failsafe (Chauvette et al [0004], [0005]).
With respect to claim 12, Sack/Chauvette et al/Sassmannshausen discloses The jaw support device of claim 2.
Sack/Chauvette et al/Sassmannshausen as they are currently combined is silent on wherein the first locking mechanism and the second locking mechanism are electric locking mechanisms.  
Chauvette et al further teaches an analogous limb support ([0019]) with two analogous ball joint locking systems (Fig 17) wherein the first locking mechanism 304 and the second locking mechanism 306 are electronically controlled fluid locking mechanisms ([0101], electric pump).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball fastening system of Sack/Chauvette et al/Sassmannshausen to be a piston which clamps the ball within the housing as taught by Chauvette et al in order to have a system that can be adjusted and secured but also has a failsafe (Chauvette et al [0004], [0005]).
With respect to claim 16, Sack/Chauvette et al/Sassmannshausen discloses The jaw support device of claim 12.
Sack/Chauvette et al/Sassmannshausen as they are currently combined is silent on wherein the first locking mechanism and the second locking mechanism are activated by a foot control pedal.  
Chauvette et al further teaches an analogous limb support ([0019]) with two analogous ball joint locking systems (Fig 17) wherein the first locking mechanism 304 and the second locking mechanism 306 are activated by a foot control pedal ([0062], pedal 44).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball fastening system of Sack/Chauvette et al/Sassmannshausen to be a piston controllable with a pedal as taught by Chauvette et al in order to have a system that can be easily adjusted by a single user (Chauvette et al [0063]).
With respect to claim 17, Sack/Chauvette et al/Sassmannshausen discloses The jaw support device of claim 12.
Sack/Chauvette et al/Sassmannshausen as they are currently combined is silent on wherein the first locking mechanism and the second locking mechanism are activated by a hand switch.
Chauvette et al further teaches an analogous limb support ([0019]) with two analogous ball joint locking systems (Fig 17) wherein the first locking mechanism 304 and the second locking mechanism 306 are activated by a pedal 44, the pedal 44 is an example of a switch as it activates and deactivates the locks, further while the pump 44 is detailed as a foot pump it is obviously capable of also be pressed by a hand ([0062], pedal 44).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball fastening system of Sack/Chauvette et al/Sassmannshausen to be a piston controllable with a pedal as taught by Chauvette et al in order to have a system that can be easily adjusted by a single user (Chauvette et al [0063]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sack/Chauvette et al/Sassmannshausen as applied to claim 6 above, and further in view of Weaver (US 9572741).
With respect to claim 7, Sack/Chauvette et al discloses The jaw support device of claim 6, … the jaw rest connector (Chauvette et al Fig 14A, jaw rest connector 152).
Sack/Chauvette et al is silent on wherein the jaw rest assembly is comprised of a jaw rest having a rigid main body…and a padded surface that wraps around the rigid main body.
Weaver teaches an analogous rest having a rigid main body 52 (col 6 ln 10-15) and a padded surface 54 that wraps around the rigid main body (Fig 7C, Fig 2A, col 6 ln 00-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate material of Sack/Chauvette et al to be rigid and to add the pad as taught by Weaver in order to more comfortably support a user (Weaver col 6 ln 10-15).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sack/Chauvette et al/Sassmannshausen as applied to claim 2 above, and further in view of Dinkler II et al (US 7117551).
With respect to claim 9, Sack/Chauvette et al/Sassmannshausen discloses The jaw support device of claim 2.
Sack/Chauvette et al/Sassmannshausen is silent on wherein the jaw rest assembly includes a jaw rest having: a jaw rest connector having a first end connecting the jaw rest to the ball joint assembly; a main body connecting to a second end of the jaw rest connector; and 20a padded surface covering at least one side of the main body.  
Dinkler II et al teaches an analogous head support system having a first ball joint locking system 90b, an extension arm 92b extending from the first locking system, the head support 107b/106b connected to the extension arm 92b via a ball joint 96b/94b/102b, the jaw rest assembly includes a jaw rest 107b/106b having: a jaw rest connector 98b/104b having a first end connecting the jaw rest 106b/107b to the ball joint assembly 94b/1052b/96b; a main body 106b/107b connecting to a second end of the jaw rest connector 104,/98b; and 20a padded surface 106b covering at least one side of the main body 107b/106b (Fig 1).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the jaw rest assembly of Sack/Chauvette et al/Sassmannshausen to further have arms and a padded surface as taught by Dinkler II et al as the arms would better allow the support to reach the desired position for optimal support (Dinkler II et al col 4 ln 35-45) and the pads allow for improved comfort and stabilization (Dinkler II et al col 4 ln 35-45). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Sack/Chauvette et al/Sassmannshausen as applied to claim 2 above, and further in view of Ferro (US 3317244).
With respect to claim 11, Sack/Chauvette et al/Sassmannshausen discloses The jaw support device of claim 2.
Sack/Chauvette et al/Sassmannshausen is silent on wherein the first locking mechanism and the second locking mechanism are magnetic locking mechanisms.  
	Ferro teaches an analogous head rest system wherein the rest are restrained via a magnet 38 locking system (col 1 ln 15-25, col 2 ln 50-55).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fasteners which clamp the ball in place of Sack/Chauvette et al/Sassmannshausen to be magnetic fasteners as taught by Ferro to be adequate for supporting a user (Ferro col 2 ln 50-55) and a simple to use (Ferro col 1 ln 30-40).

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sack/Chauvette et al/Sassmannshausen as applied to claim 2 above, and further in view of Harmand (US 4374497).
With respect to claim 13, Sack/Chauvette et al/Sassmannshausen discloses 5The jaw support device of claim 2, further comprising: a second split sphere assembly (Sack Fig 1, two split sphere assemblies 130/134 shown on either side of the mount assembly 150) comprising: a second split sphere ball, a second split sphere housing that completely contains the split sphere ball, a second arm extension, and a third locking mechanism structured and configured to lock the second arm 10extension in place (Sack Fig 1, Fig 11, both split sphere assemblies 130 each interpreted to include arm 134, ball 132, and housing 124/122 with a locking mechanism; housing 122/124, detailed to be on either side of the ball 132 and to keep the ball 132 within limits, thus contains completely- Merriam-Webster), wherein the second split sphere assembly attaches to the headrest mount assembly (Sack Fig 1, two split sphere assemblies 130/134 shown on either side of the mount assembly 150); a second ball joint assembly (Sack Fig 1, two ball joint assemblies 120 shown) comprising: a second ball joint ball within a second ball joint housing (Sack Fig 8, first and second ball joint assemblies 120 each with a ball 126 in a housing 124/122), and 15a fourth locking mechanism (Sack Fig 8, first and second ball joint assemblies 120 each with a locking mechanism- col 5 ln 1-5), wherein the second ball joint assembly connects to the second arm extension (Sack Fig 1, each ball joint 120 connected to split sphere 130 via a respective arm 134); and a second jaw rest assembly structured and configured to attach to the second ball joint assembly (Sack Fig 1, two plates 192 each interpreted as a rest capable of use with a jaw, shown attached to each of the ball joint assemblies 120), wherein the fourth locking mechanism is structured and configured to lock the second jaw rest assembly in place (Sack col 5 ln 1-5), wherein the third locking mechanism and the fourth locking mechanism are simultaneously activated (Sack, The claimed phrase “are simultaneously activated” is being treated as a functional limitation; that is, that the structure of the locks of the apparatus are capable of being activated at the same time.  As set forth in MPEP 2173.05(g). Thus as the locks are independent and capable of being activated at the same time the structure meets the functional limitation).
Sack/Chauvette et al/Sassmannshausen is silent on a second split sphere ball comprised of two separate halves, wherein the third locking mechanism and the fourth locking mechanism are simultaneously activated using the single activation system.
Sassmannshausen further teaches an analogous spherical clamping system in which a rod 26 passes through a spherical member 20 that is clamped into place within a housing 49/50/60 that completely contains the split sphere ball (col 9 ln 20-30, Fig 4-Fig 5) further the sphere ball comprised of two separate halves 20a and 20b (Fig 4, Fig 5, col 6 ln 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the second ball of Sack/Chauvette et al/Sassmannshausen to be two separate halves as taught by Sassmannshausen as the resulting system has a great clamping force (col 5 ln 65-70) easy handling (col 7 ln 15-20) but only requires the coordination of two separating planes (col 6 ln 45-50).
Sack/Chauvette et al/Sassmannshausen is silent on wherein the third locking mechanism and the fourth locking mechanism are simultaneously activated using the single activation system.
Harmand teaches an analogous supporting surface with a series of four ball joints that are simultaneously activated using the single activation system (col 2 ln 65-70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the four ball joints of Sack/Chauvette et al/Sassmannshausen to be simultaneously lockable as taught by Harmand in order to create a balanced and easily locked system (Harmand col 1 ln 30-45).
With respect to claim 14, Sack/Chauvette et al/Sassmannshausen/Harmand discloses 20The jaw support device of claim 13, wherein: the headrest mount assembly has a first end and a second end (Sack Fig 1, head rest mount 150 shown with two ends 156 at each sphere joint 130); the split sphere assembly attaches to the first end of the headrest mount assembly (Sack Fig 1, head rest mount 150 shown with two ends 156 at each sphere joint 130); and27U.S. Utility Patent ApplicationAttorney Ref. No. RJ0003USC1 the second split sphere assembly attaches to the second end of the headrest mount assembly (Sack Fig 1, head rest mount 150 shown with two ends 156 at each sphere joint 130); and the first, second, third, and fourth locking mechanisms are simultaneously activated using the single activation system (Harmand col 2 ln 65-70).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the four ball joints of Sack/Chauvette et al/Sassmannshausen/Harmand to be simultaneously lockable as taught by Harmand in order to create a balanced and easily locked system (Harmand col 1 ln 30-45).

Claim 15 is rejected under 35 U.S.C. 1023 as being unpatentable over Sack in view of Sassmannshausen and in view of Chauvette et al.
With respect to claim 15, Sack discloses A jaw support device (Fig 1, supports 110 are capable of direct support of a jaw, detailed to support a temple thus also indirectly support the jaw), comprising: a headrest mount assembly structured and configured to attach to a dental chair headrest (Fig 1, headrest 112 with a headrest mount assembly 150, mount assembly 150 shown mounted to a char via connector 200, structurally assembly is capable of use with a dental chair with similar structure to support 116); 5a split sphere assembly (Fig 1, Fig 11, both split sphere assemblies 130 each interpreted to include arm 134, ball 132, and housing 124/122) comprising: a split sphere ball (Fig 11, ball 132) completely contained within a split sphere housing (Fig 11, housing 124/122, housing 122/124, detailed to be on either side of the ball 132 and to keep the ball 132 within limits, thus contains completely- Merriam-Webster), the split sphere ball having an upper half and a lower half (Fig 9, split sphere ball 132 interpreted to have a connected upper half and a lower half, divided and connected via void 132-2), an arm extension located between the upper half and the lower half of the split sphere ball (Fig 1, Fig 11, arm extension 134 shown in the middle of the sphere and thus between the upper and lower sphere halves), and 10a first locking mechanism structured and configured to lock the arm extension within the upper half and the lower half of the split sphere ball (Fig 9, locking mechanism are voids 132-2, 132-3 and fasteners detailed- col 7 ln 15-20), wherein the split sphere assembly attaches to the headrest mount assembly (Fig 1, split sphere 130 attached to mount assembly 150 at ends 156); a ball joint assembly (Fig 1, ball joint assembly 120) comprising: a ball joint ball (Fig 8, ball joint ball 126) within a ball joint housing (Fig 8, ball joint housing 124/122), and 15a second locking mechanism (col 5 ln 1-5, locking mechanism detailed), wherein the ball joint assembly connects to the split sphere assembly via the arm extension (Fig 1, ball joint assembly 120 shown connected to sphere assembly 130 via arm 134); and a jaw rest assembly structured and configured to attach to the ball joint assembly (Fig 1, jaw rest is plate 192 shown attached to the ball joint 120), wherein the second locking mechanism is structured and configured to lock the jaw rest assembly in place (col 5 ln 1-5), and wherein the first locking mechanism and the second locking mechanism are simultaneously activated (The claimed phrase “are simultaneously activated” is being treated as a functional limitation; that is, that the structure of the locks of the apparatus are capable of being activated at the same time.  As set forth in MPEP 2173.05(g). Thus as the locks are independent and capable of being activated at the same time the structure meets the functional limitation).
Sack is silent on a split sphere ball comprised an upper half and a separate lower half, using a single activation system.
Sassmannshausen teaches an analogous spherical clamping system in which a rod 26 passes through a spherical member 20 that is clamped into place within a housing 49/50/60 that completely contains the split sphere ball (col 9 ln 20-30, Fig 4-Fig 5) further the sphere ball comprised of two separate halves 20a and 20b (Fig 4, Fig 5, col 6 ln 45-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ball of Sack to be two separate halves as taught by Sassmannshausen as the resulting system has a great clamping force (col 5 ln 65-70) easy handling (col 7 ln 15-20) but only requires the coordination of two separating planes (col 6 ln 45-50).
Sack/Sassmannshausen discloses the device as discussed above.
Sack/Sassmannshausen is silent on using a single activation system.
Chauvette et al teaches an analogous limb support 100 ([0019]) with an analogous ball joint 124 (Fig 14B) and second locking system 126 (Fig 13) using a single activation system ([0086] single pump 130).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the locking system of Sack/Sassmannshausen to be pistons controlled by a single system as taught by Chauvette et al in order to have a system that can be adjusted and secured but also has a failsafe (Chauvette et al [0004], [0005]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sack/Chauvette et al/ as applied to claim 1 above, and further in view of Boucher (US 2004/0123389).
With respect to claim 18, Sack/Chauvette et al discloses The jaw support device of claim 1, wherein: the split sphere assembly further comprises a split sphere ball (Sack Fig 9, Fig 11, split sphere ball 132, split by grooves 132-2 and 132-3), a split sphere housing (Sack Fig 11, split sphere housing 122/124) … and an arm extension that connects to the split sphere ball (Sack Fig 11, arm extension 134), the split sphere ball is comprised of two … halves, an upper half and a lower half (Sack Fig 9, Fig 11, split sphere ball 132, split in half by grooves 132-2), the split sphere housing … having openings (Sack Fig 4A, Fig 5B, openings 124-3 and 122-3); … the split sphere ball has a cylindrical aperture through its center (Sack Fig 9, aperture 132-1); the cylindrical aperture of the split sphere ball aligns with the front aperture and the back aperture of the split sphere housing (Fig 11, apertures align for arm 134 to pass through); the arm extension fits within the cylindrical aperture of the split sphere ball and extends out of the front aperture and the back aperture of the split sphere housing (Fig 11); activation of the first locking mechanism causes the upper half and the lower half of the split sphere ball to clamp down on the arm extension and lock it in place (Sack col 7 ln 10-20).  
Sack/Chauvette is silent on a split sphere housing that completely contains the split sphere ball, … the split sphere ball is comprised of two separate halves, … the split sphere housing is cylindrical in shape with flat, solid top and bottom faces and a curved circumference having openings; the openings in the split sphere housing are a front aperture on a front facing portion of the curved circumference and a back aperture on a back facing portion of the curved circumference.
Boucher teaches an analogous arm 204 clamping system (Fig 3) having an analogues split clamp system divided into a separate upper and lower half 316/318 (Fig 12), the split member housing 304 is cylindrical in shape with flat, solid top 306 and bottom faces 342 (Fig 12, [0019], interpreted as flat as the system is cylindrical the bottom surfaces are plate-like, at least a portion of the top face is flat as there are no major protrusions extending there from, areas where there is not an aperture are shown solid in thickness) and a curved circumference having openings (Fig 12, annular/curved circumference 310 with apertures 336); the openings in the split sphere housing are a front aperture on a front facing portion of the curved circumference and a back aperture on a back facing portion of the curved circumference (Fig 12, annular/curved circumference 310 with apertures 336) activation of the locking mechanism causes the upper half and the lower half of the split sphere ball to clamp down on the arm extension and lock it in place (Fig 13, [0040]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the housing and sphere of Sack/Chauvette et al to fully enclose a completely separable sphere as taught by Boucher in order to have a simple and secure locking system (Boucher [0040], [0080]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Sack/Chauvette et al/Boucher as applied to claim 18 above, and further in view of Ognier (US 5918844).
With respect to claim 19, Sack/Chauvette et al/Boucher discloses The jaw support device of claim 18, wherein: 6Application No. 17/135,855Attorney Ref. RJ0003USC1 a split sphere [locking system] is located beneath the split sphere ball within the split sphere housing (Boucher Fig 1, lock 352/346 beneath the split member 318/316 within the housing 304 ); … activation of the first locking mechanism causes the split sphere [locking system] to push up against a bottom of the lower half of the split sphere ball, which moves toward the upper half of the split sphere ball and causes the arm extension to be locked in place between the upper half and the lower half (Boucher Fig 13, activation of the locking system 352/346 causes the lower half 318 to move towards the upper half 316 to lock the arm extension in place).  
Sack/Chauvette et al/Boucher as they are currently combined is silent on a split sphere piston is located beneath the split sphere ball within the split sphere housing; a split sphere housing air cavity is located beneath the split sphere piston within the split sphere housing; an outer circumference of the split sphere piston has a channel that houses an o-ring activation of the first locking mechanism causes the split sphere piston to push up against a bottom of the lower half of the split sphere ball.
Ognier teaches an analogous ball clamp system having a ball 108a which controls movement of an arm 105a, a sphere piston 25 is located beneath the split sphere ball 108a within the split sphere housing 106/26 (Fig 3); a sphere housing air cavity 27 is located beneath the sphere piston 25 within the split sphere housing 106/26 (Fig 3); activation of the first locking mechanism causes the split sphere piston to push up against a bottom of the lower half of the sphere ball (col 5 ln 30-40).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pressing screw lock on the split sphere of Sack/Chauvette et al/Boucher to be a piston as taught by Ognier in order to more easily lock the device in place (Ognier col 1 ln 10-15).
Sack/Chauvette et al/Boucher/Ognier discloses the device as discussed above.  
Sack/Chauvette et al/Boucher/Ognier as it is currently combined is silent on an outer circumference of the split sphere piston has a channel that houses an o-ring.
Chauvette et al further teaches an analogous lower locking system wherein the locking system is a piston 20 located beneath the sphere ball 21 within the sphere housing 14 (Fig 5), with an outer circumference of the split sphere piston has a channel that houses an o-ring 27 ([0067]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the piston of Sack/Chauvette et al/Boucher/Ognier have an o-ring as further taught by Chauvette et al in order better maintain the fluid seal (Chauvette et al [0067]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sack/Chauvette et al/Boucher/Ognier/Chauvette et al as applied to claim 18 above, and further in view of Chauvette et al and Weaver.
With respect claim 20, Sack/Chauvette et al/Boucher/Ognier/Chauvette et al discloses The jaw support device of claim 19, wherein: the ball joint assembly further comprises a ball joint ball within a ball joint housing (Sack Fig 1, ball joint ball 126 in housing 124, each of members 124 and 122 interpreted as separate housing members), … the ball joint housing is cylindrical in shape with a flat, solid outer face (Sack Fig 4A, ball joint housing 124 with a cylindrical solid outer surface, at least a portion of the outer face is flat as there are no major protrusions extending there from), a flat inner face having an aperture through which the ball joint rod of the ball joint ball protrudes (Sack Fig 4A, ball joint housing 124 with aperture 124-3, at least some portion of the inner face is flat at least a portion of the outer face is flat as there are no major protrusions extending there from besides the lip for channel 124-1), a curved outer circumference (Sack Fig 8, housing 124 curved outer surface), … the jaw rest assembly is comprised of a jaw rest having a … main body (Sack col 12 ln 15-20, col 13 ln 5-10, main body of rest 192) … and a padded surface that covers at least one side of the rigid main body (Sack col 12 ln 15-20, col 13 ln 5-10, pad covers surface of main body).
Sack/Chauvette et al/Boucher/Ognier/Chauvette et al as they are current combined is silent on the ball joint ball includes a ball joint rod; and a tube arm connector that protrudes from a portion of the curved outer circumference; the arm extension is a hollow tube arm that connects to the tube arm connector of the ball joint housing; the jaw rest assembly is comprised of a jaw rest having a rigid main body, a jaw rest connector; the ball joint rod connects to the jaw rest connector; activation of the second locking mechanism locks the ball joint ball in place, which in turn directly locks the jaw rest assembly in place.
Chauvette et al further teaches the ball joint ball 150 (Fig 14A) includes a ball joint rod 154 (Fig 14A); the arm extension is a hollow tube arm that connects to the tube arm connector of the ball joint housing (Fog 14A, Fig 13, tube arm 116 connects to the arm extension 118 which extends from other joint 106); the jaw rest assembly is comprised of a jaw rest … a jaw rest connector… (Fig 14A, ball joint rod 154 connects to rest 108 of rest assembly 152/108, rest is capable of being applied to a jaw- [0082]); the ball joint rod connects to the jaw rest connector (Fig 14A, ball joint rod 154 connects to rest 108 of rest assembly 152/108); activation of the second locking mechanism locks the ball joint ball in place, which in turn directly locks the jaw rest assembly in place ([0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fastening system of Sack/Chauvette et al/Boucher/Ognier/Chauvette et al to be the system as further taught by Chauvette et al in order to have a system that can be adjusted and secured but also has a failsafe (Chauvette et al [0004], [0005]).
Sack/Chauvette et al/Boucher/Ognier/Chauvette et al is silent on the jaw rest assembly is comprised of a jaw rest having a rigid main body, a jaw rest connector, and a padded surface that covers at least one side of the rigid main body
Weaver teaches an analogous rest having a rigid main body 52 (col 6 ln 10-15) and a padded surface 54 that wraps around the rigid main body (Fig 7C, Fig 2A, col 6 ln 00-10).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plate material of Sack/Chauvette et al/Boucher/Ognier/Chauvette et al to be rigid and to add the pad as taught by Weaver in order to more comfortably support a user (Weaver col 6 ln 10-15).
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/             Examiner, Art Unit 3786